Citation Nr: 0017135	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for traumatic amputation, 
distal phalanx, left index finger, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a May 1999 rating action, with 
which the veteran expressed disagreement in June 1999.  A 
statement of the case was issued later that month, and the 
veteran perfected his appeal in July 1999, upon receipt at 
the RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  
Thereafter, the case was forwarded to the Board, and, in 
September 1999, the Board remanded the veteran's appeal to 
schedule a hearing at the RO before a member of the Board, as 
the veteran had requested in his Form 9.  The case has since 
been returned to the Board in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action dated in May 1999, the RO denied an 
increased rating for the veteran's left index finger 
amputation disability. 

2.  Upon submission of a substantive appeal in July 1999, the 
veteran perfected an appeal for an increased rating for his 
left index finger amputation disability. 

3.  On a VA Form 21-4138 (Statement in Support of Claim) 
signed by the veteran and received in June 2000, he advised 
that he wished to withdraw his appeal. 

4.  The veteran's request to withdraw his appeal for an 
increased rating for traumatic amputation, distal phalanx, 
left index finger, was received by the Board prior to the 
promulgation of a decision on that question.   


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of 
entitlement to an increased rating for traumatic amputation, 
distal phalanx, left index finger have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth in the Introduction to this decision, by a 
rating action dated in May 1999, the veteran was denied an 
increased rating for the amputation of his left index finger, 
distal phalanx, then evaluated as 10 percent disabling.  
Thereafter, the steps necessary to perfect an appeal as to 
that issue were accomplished, and, as mentioned above, the 
veteran's appeal was forwarded to the Board.  Subsequently, 
the case was remanded in order to schedule the veteran for a 
requested hearing.  Subsequently, rather than appear in 
person before a member of the Board, the veteran agreed to be 
scheduled to appear for a hearing with a Board member by 
means of a tele-video conference, which was to take place on 
June 12, 2000.  The veteran did not appear for that hearing, 
and, on that day, the RO received a VA Form 21-4138 
(Statement in Support of Claim), signed by the veteran, on 
which he requested to withdraw his appeal.  Specifically, he 
wrote as follows:

I am withdrawing the issue of an increased rating 
for traumatic amputation, distal phalanx, left 
index finger, currently evaluated as 10% disabling 
from appeal.  

I am also canceling my 6-12-00 Video Conference 
Hearing.  

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal may be withdrawn in writing at any time 
prior to the promulgation of a decision by the Board.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
veteran or by his representative, except that a 
representative may not withdraw a substantive appeal that was 
personally filed by the appellant without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In the case at hand, prior to the promulgation of a decision 
by the Board, the appellant expressed his desire to withdraw 
his appeal pending before the Board.  As a result of this 
withdrawal, no allegations of error of fact or law remain 
before the Board for consideration with respect to that 
issue.  Consequently, the veteran's appeal is dismissed, 
without prejudice.


ORDER

The veteran's appeal for entitlement to an increased rating 
for traumatic amputation, distal phalanx, left index finger 
is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

